Citation Nr: 1703593	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  15-12 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran, His Spouse, and M.O.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1964 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the Board in October 2016.  A transcript of that hearing is of record.

In November 2016, the Veteran submitted additional evidence, which was subsequent to the statement of the case issued in September 2015.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).


REMAND

The claims file includes a September 2016 letter from professor of neurology, Dr. J.F. who opined that it was more likely than not that the Veteran's Parkinson's disease was the direct result of exposure to Agent Orange.  However, such exposure has not been established.

Under some circumstances, where exposure to herbicides is shown, service connection for Parkinson's disease may be presumed.  38 C.F.R. § 3.309(e).

Where a Veteran is not shown to have served in Vietnam during the Vietnam Era or the Korean DMZ in a particular unit during the required timeframe, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309 (e) to be applicable.  

The VA Adjudication Procedure Manual provides a table detailing the steps the AOJ must take to verify herbicide exposure on a factual basis in locations other than Korea or Vietnam.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 7, Block a (change date November 21, 2016).  

According to this provision, the AOJ must follow particular steps in order to determine whether herbicides were used as claimed, including asking the veteran the approximate dates, location, and nature of the alleged herbicide exposure.  If a response from the Veteran is forthcoming, the AOJ must send an e-mail inquiry to Compensation Service at the Agent Orange Mailbox (VAVBAWAS/CO/211/AGENTORANGE) to secure a copy of the DOD Inventory listing all herbicide use, storage, and testing sites.  Finally, if either the Veteran or any service personnel records that are secured provide sufficient information to permit a JSRRC search, the AOJ should send a request to the JSRRC for verification of exposure to herbicides.

The Veteran's personnel records demonstrate that the Veteran served in the Dominican Republic between April 1965 to June 1965 and again from November 1965 to September 1966.  The Veteran contends that he was called to the Dominican Republic in 1965 and that he was exposed to Agent Orange during that time.  Thus, a timeline has been provided wherein a determination as to whether Agent Orange was used may be made.  Additional development is therefore necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must complete all necessary development as required by M21-1, Part IV, Subpart ii, Chapter 1, Section H in an attempt to verify the Veteran's report of herbicide exposure during his service in the Dominican Republic.

Such development includes, but is not limited to, the following: send a detailed statement of the Veteran's claimed herbicide exposure to the Compensation Service via e mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used or stored as alleged.  If the exposure is not verified, a request should then be sent to the Joint Services Records Research Center for verification of exposure to herbicides.  Such development must be documented and associated with the record.

2.  After completing the above actions and undertaking any additional development deemed necessary, the RO must readjudicate the Veteran's claim for service connection.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.










The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


